UNITED STATES DISTRICT COURT                                                                                                                      Job#: 24743
                  Case 1:19-cv-07026-UA                                Document 20 Filed 08/14/19 Page 1 of 3
SOUTHERN DISTRICT OF NEW YORK
Attorneys : Company: Lewis Baach Kaufmann Middlemiss PLLC PH: (21 2) 897-1971
Address : 405 Lexin ton Avenue 62nd Floor New York NY 10174
                                                  Diana Pizzuti                                                        Case Number: 19-cv-07026

                                                                                                                       Date Filed:
                                                      v.                                                   Plaintiff   Client's File No.:
                       City of New York, Police Commissioner James O'Neill, et al.                                     Court/Return Date:



                                                                                                       Defendants

STATE OF NEW YORK, COUNTY OF NEW YORK, SS.:
                                                                                                                       AFFIDAVIT OF SERVICE
Reginald Hunter, being sworn says:
        Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

On August 14, 2019, at 11:10 AM at One Police Plaza, New York, NY 10007, Deponent served the within Summons and First
Amended Complaint



On: City of New York, Defendant therein named.
0     #1 INDIVIDUAL
      By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.
0     #2 SUITABLE AGE PERSON
      By delivering thereat a true copy of each to (Police Officer I Designated Agent) a person of su itable age and discretion. Said prem ises is recipient's:[]
      actual place of business I employment []dwel ling house (usual place of abode) within the state.
0     #3 AFFIXING TO DOOR
      By affixing a true copy of each to the door of said premises which is subjects
      [] actual place of business I employment [] dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find subject
      or person of suitable age and discretion thereat having called there


      Address confirmation:
181   #4 Corporation or Partnership or Trust or LLC
      By delivering thereat a true copy of each to P.O. Mirabella, personally. Deponent knew said entity so served to be the entity described in said
      aforementioned document as said subject and knew said individual to be Police Officer I Designated Agent thereof.

0     #5 MAILING
      On , service was completed by mailing a true copy of above document(s) to the above address in a 1st C lass postpaid properly addressed
      envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
      of New York.


      0   An additional mailing was completed to the address above by certified mail.
181   #6 DESCRIPTION
      Sex: Male             Color of skin: White        Color of hair: Black Age: 35 - 45 Yrs.
      Height: 5 ft 5 in- 5 ft 8 in    Weight: 161-200 Lbs.           Other Features:
0     #7 MILITARY SERVICE
      Deponent asked person spoken to whether the person to be served is currently active in the military service of the United States or of the State
      of New York, and was informed that said person is not.
0     #8 WITNESS FEES
      Subpoena Fee Tendered in the amount of$
0     #9 OTHER




    No. 01 LA4992593
    Qualified in New York County
    My Commission Expires January 13, 2p22                                                                                        1346142       ~~

                                                                                                                                              ~
    205 East 42nd Street, New York, NY 10017
    212-393-9070 www.legaleaseinc.com
                                                                                                                                    LEGAL EASE INC.
UNITED STATES DISTRICT COURT                                                                                                                     Job#: 24744
                  Case 1:19-cv-07026-UA
SOUTHERN DISTRICT OF NEW YORK
                                                                      Document 20 Filed 08/14/19 Page 2 of 3
Attorneys : Company: Lewis Baach Kaufmann Middlemiss PLLC PH: (212) 897-1971
Address : 405 Lexin ton Avenue 62nd Floor New York NY 10174
                                                  Diana Pizzuti                                                       Case Number: 19-cv-07026

                                                                                                                      Date Filed:
                                                      v.                                                  Plaintiff   Client's File No.:
                       City of New York, Police Commissioner James O'Neill, et al.                                    Court/Return Date:



                                                                                                       Defendants

STATE OF NEW YORK, COUNTY OF NEW YORK, SS.:
                                                                                                                      AFFIDAVIT OF SERVICE
Reginald Hunter, being sworn says:
        Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

On August 14,2019, at 11:10 AM at One Police Plaza, New York, NY 10007, Deponent served the within Summons and First
Amended Complaint



On: Police Commissioner James O'Neill, Defendant therein named.
0     #1 INDIVIDUAL
      By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein.
0     #2 SUITABLE AGE PERSON
      By delivering thereat a true copy of each to (Police Officer I Designated Agent) a person of suitable age and discretion. Said premises is recipient's: [I
      actual place of business I employment 0 dwelling house (usual place of abode) within the state.

0     #3 AFFIXING TO DOOR
      By affixing a true copy of each to the door of said premises which is subjects
      [] actual place of business I employment []dwelling house (usual place of abode) within the state. Deponent was unable with due diligence to find subject
      or person of suitable age and discretion thereat having called there


      Address confirmation:
181   #4 Corporation or Partnership or Trust or LLC
      By delivering thereat a true copy of each to P.O. Mirabella, personally. Deponent knew said entity so served to be the entity described in said
      aforementioned document as said subject and knew said individual to be Police Officer I Designated Agent thereof.

0     #5 MAILING
      On . service was completed by mailing a true copy of above document(s) to the above address in a 1st Class postpaid properly addressed
      envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
      of New York.


      D   An additional mailing was completed to the address above by certified mail.
181   #6 DESCRIPTION
      Sex: Male             Color of skin: White        Color of hair: Black Age: 35- 45 Yrs.
      Height: 5 ft 5 in- 5 ft 8 in    Weight: 161-200 Lbs.           Other Features:
0     #7 MILITARY SERVICE
      Deponent asked person spoken to whether the person to be served is currently active in the military service of the United States or of the State
      of New York, and was informed that said person is not.
0     #8 WITNESS FEES
      Subpoena Fee Tendered in the amount of S
D     #90THER



~efore me on Augus~


    BRUCE LAZARUS
    NOTARY PUBLIC-
    No.01LA4992593
                                                                                                                                       Hu~ter
    Qualified in New York County
    My Commission Expires January 13, 2_022
                                                                                                                      1     Reginald
                                                                                                                                 1346142

                                                                                                                                             ~
                                                                                                                                               ~



    205 East 42nd Street, New York, NY 10017
    212-393-9070 www.legaleaseinc.com                                                                                              LEGAL EASE INC.
UNITED STATES DISTRICT COURT                                                                                                                       Job#: 24745
SOUTHERN DISTRICTCase  1:19-cv-07026-UA
                  OF NEW  YORK                                        Document 20 Filed 08/14/19 Page 3 of 3
Attorneys : Company: Lewis Baach Kaufmann Middlemiss PLLC PH: (212) 897-1971
Address : 405 Lexin ton Avenue 6 2nd Floor New York NY 10174
                                                  Diana Pizzuti                                                       Case Number: 19-cv-07026

                                                                                                                      Date Filed:
                                                      v.                                                  Plaintiff   Client's File No.:
                       City of New York, Police Commissioner James O'Neill , et al.                                   Court/Return Date:



                                                                                                      Defend ants

STATE OF NEW YORK, COUNTY OF NEW YORK, SS .:
                                                                                                                      AFFIDAVIT OF SERVICE
Reginald Hunter, being sworn says:
        Deponent is not a party herein is over the age of 18 years and resides in the State of New York.

On August 14, 2019, at 11:10 AM at One Police Plaza, New York, NY 10007, Deponent served the within Summons and First
Amended Complaint



On: First Deputy Police Commissioner Benjamin Tucker. Defendant therein named.
0     #1 INDIVIDUAL
      By delivering a true copy of each to said recipient personally; Deponent knew the person so served to be the person described in as said recipient therein .
0     #2 SUITABLE AGE PERSON
      By delivering thereat a true copy of each to (Police Officer I Designated Agent) a person of suitable age and discretion. Said premises is recipient's:O
      actual place of business I employment 0 dwelling house (usual place of abode) within the state.

0     #3 AFFIXING TO DOOR
      By affixing a true copy of each to the door of said premises which is subjects
      [] actual place of business I employment []dwelling house (usual place of abode) w ithin the state. Deponent was unable with due diligence to find subject
      or person of suitable age and discretion thereat having called there


      Address confirmation:
181   #4 Corporation or Partnership or Trust or LLC
      By delivering thereat a true copy of each to P.O. Mirabello, personally. Deponent knew said entity so served to be the entity described in said
      aforementioned document as said subject and knew said individual to be Police Officer I Designated Agent thereof.

0     #5 MAILING
      On , service was completed by mailing a true copy of above document(s) to the above address in a 1st Class postpaid properly addressed
      envelope marked "Personal and Confidential" from a depository under the exclusive care and custody of the United States Post Office in the State
      of New York.


      D   An additional mailing was completed to the address above by certified mall.
181   #6 DESCRIPTION
      Sex: Male              Color of skin: White         Color of hair: Black Age: 35- 45 Yrs.
      Height: 5 ft 5 in - 5 ft 8 in    Weight: 161 -200 Lbs.           Other Features:
0     #7 MILITARY SERVICE
      Deponent asked person spoken to whether the person to be served is currently active in the military service of the United States or of the State
      of New York, and was informed that said person is not.
0     #8 WITNESS FEES
      Subpoena Fee Tendered in the amount of$
0     #9 OTHER




                                                                                                         (_
    No. 01 LA499z 593
    Qualified in New York County
    My Commission Expires January 13, 2.022
                                                                                                                      I         1346142       -.......111111!

                                                                                                                                            ~
 205 East 42nd Street, New York, NY 10017
 212-393-9070 www.legaleaseinc.com                                                                                                 LEGAL EASE INC.
